Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  ECU should be clarified.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Towal (2016/0321540) hereinafter, Towal in view of Cruz Ricardo et al “Tackling class imbalance with ranking” 2016 International Joint Conference on Neural Networks (IJCNN), IEEE, 24, July, 2016, pages 2182-2187, XP032992435

In regards to claim 7,  Towal teaches a method for the automatic recognition of gestures used to control a component of a vehicle comprising (abstract): 
by a machine learner [007-009], data of a particular gesture of a variety of gestures [0032-0033] carried out by a user and by at least one gesture captured by a particular class are assigned to a variety of predetermined classes [0035-0039],

wherein a respective contribution, with which respective assignment processes for assigning the respective data segments to a respective class are incorporated into the automatic gesture recognition, is taken into account by at least one weighting factor,[0043-0062] wherein the at least one weighting factor to the weighting [0042] of the contribution, with [0042, 0062]
Towal fails to teach the respective assignment processes for assigning the respective data segments to a respective class in the automatic gesture recognition is taken into account as a reciprocity in a loss function that optimizes the machine learner during training, with at least one weighting factor dynamically during the training of the machine learner is updated, and 
However, Cruz teaches where the loss function has respective assignment operations to map the respective data segments to a particular class using the at least one, depending on a frequency of assignment operations, from the respective data segments to a weighting factor in each class, and ((pg 2182, column 1, lines 1-25, pg. 2184 training,  pg.2186 col. 1, lines 1-20 Cruz). 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Towal to further include where the loss function has respective assignment 
Therefore, Towal in view of Cruz teaches where a control command associated with the respective class is generated and used to control the component of the vehicle [0038] Towal, and where the weighting factor is one to the frequency of assignment operations of the respective data segments to the respective class proportional factor [0031, 0037] Towal and ((pg 2182, column 1, lines 1-25, pg. 2184 training,  pg.2186 col. 1, lines 1-20 Cruz). 

In regards to claim 12, Towal teaches a gesture sensing system for a vehicle [0038], comprising: 
at least one sensor for capturing gestures provided by a user and a control unit (fig. 1 (114 and 102-108)), wherein the ECU is configured to use a machine learner data of a particular gesture of a variety of gestures of a given class of predetermined gestures carried out by a user and captured by at least one sensor, and class, and where the ECU [0032-0033] is still configured to train the machine learner with a training data set divided into predetermined data segments [0036], and during the training respective data segments of the training data set by the machine learner to assign to each class of the variety of predetermined classes [0038-0046], and whereby the ECU 
 Towal fails to teach at least one weighting factor is taken into account as a reversing value in a loss function, with which the machine learner is optimized during training, with at least one weighting factor being dynamically updated during machine learner training.
However, Cruz teaches at least one weighting factor is taken into account as a reversing value in a loss function, with which the machine learner is optimized during training, with at least one weighting factor being dynamically updated during machine learner training. ((pg 2182, column 1, lines 1-25, pg. 2184 training,  pg.2186 col. 1, lines 1-20 Cruz).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Towal to further include where the loss function has respective assignment operations to map the respective data segments to a particular class using the at least one, depending on a frequency of assignment operations, from the respective data segments to a weighting factor in each class as taught by Cruz in order provide class balance (pg. 2182, col, 1, lines 1-20).
Therefore, Towal in view of Cruz teaches and the ECU is configured to have a weighting factor assigned to the respective class to generate a control command and 
In regards to claim 8, Towal in view of Cruz teaches the method according to claim 7, wherein respective weighting factors respective data segments to respective classes are normalized according to a class to which the least data segments are assigned.[0047, 0049-0051] Towal and pg 2184 Cruz.
In regards to claim 9, Towal in view of Cruz teaches method according to claim 7, wherein the machine learner is optimized by a local minimum of the loss function [0035, 0040-0041] Towal and  ((pg 2182, column 1, lines 1-25, pg. 2184 training,  pg.2186 col. 1, lines 1-20 Cruz).
In regards to claim 10, Towal in view of Cruz teaches method according to claim 7, wherein an artificial neural network is chosen as a machine learner [005-006, 0020, 0046, 0054] Towal and pg 2182-2183 Cruz.
In regards to claim 11, Towal in view of Cruz teaches method according to claim 7, wherein the machine learner after a training automatically divides the data collected by at least one sensor into data segments and the data segments respective predetermined class.[0036-0046] Towal and pg 2184-2186] Cruz.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694